DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5-6, 9-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2014/0363546, hereinafter “Zhou”).
In regard to claim 1, Zhou discloses a laminate that comprises at least one structural layer and a heat sealable layer [abstract]. The heat sealable layer is formed from a polyester [0077]. The laminate comprises tie layer that is between the structural layer and the heat sealable layer [0084]. 
The tie layer comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, ethylene-(meth)acrylic acid copolymer or blends therefore [claim 10]. The selection for the tie layer from the group above, with the exception of EVA, meets the claim 
The laminate comprises a structural layer that comprises a paper sheet, aluminum foil, polymeric film, metallized polymer films, or combinations thereof. The structural layer is preferably a polyester comprising PET [Table 2]. The laminate is produced by extrusion lamination of the tie layer between the heat sealable layer and the structural layer [0088]. Thus, layer the tie layer adheres to the heat sealable layer and the structural layer.
In regard to claim 2, Zhou discloses that the overall composition the film comprises at least 80 wt% of polyesters selected from aromatic dicarboxylic acids and terephtalic acid [0090, 0106, and Table 2].
In regard to claim 3, Zhou discloses that the structural layer has a thickness of about 5 µm to about 200 µm and the thickness of the heat sealable layer is about 5 µm to about 100 µm [0024]. 
In regard to claim 5, Zhou discloses that the tie layer comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, ethylene-(meth)acrylic acid copolymer or blends therefore [claim 10]. The selection for the tie layer from the group above, with the exception of EVA, meets the claim limitation of the layer comprising at least 95 wt% of a composition consisting of between 45 and 100 wt% of one or more polymer selected from ethylene-(meth) acrylic acid and anyhride modified ethylene alpha olefin copolymers. 
In regard to claim 6, Zhou discloses that the tie layer comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, ethylene-(meth)acrylic acid copolymer or blends therefore [claim 10]. The selection for the tie layer from the group above, with the 
In regard to claim 9, Zhou discloses that the tie layer is formed from ethylene alpha olefin copolymers, such as polyethylene [0084]. Thus, 100 wt% of the inner layer would be alpha olefin copolymers.
In regard to claims 10-11, Zhou discloses a tie layer that comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, maleic anhydride grafted polypropylene, ethylene(meth)acrylic acid copolymer, partially neutralized ethylene(meth)acrylic acid copolymer, or mixtures thereof [0085].
In regard to claim 12, Zhou discloses that the heat sealable layer comprises at least 90 wt% of one or more polyesters [Table 2].
In regard to claim 13, Zhou discloses that the heat sealable layer comprises at least 50 wt% copolyesters [Table 2].
In regard to claims 14-16, Zhou discloses that the material for the structural layer is PET which is a semicrystalline polyester [0106]. Thus, the layer comprises 100 wt% semi-crystalline polyester. Zhou discloses that at least one structural layer is used, thus the laminate can comprises more than 3 layers [0140].  
In regard to claim 20, Zhou discloses that the overall composition the film comprises at least 80 wt% of polyesters selected from aromatic dicarboxylic acids and terephthalic acid [0090, 0106, and Table 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0363546, hereinafter “Zhou”).
In regard to claim 4, Zhou is silent with the heat sealable film being heat shrinkable with a precentage of free shrink at 1200C of at least 5% in longitudinal and/or transverse direction, measure in oil according to ASTM D 2732 and/or oriented, with an orientation ratio between about 2:1 and about 5:1 in both the longitudinal and transverse direction. The claimed properties are deemed to be inherent to the structure in the prior art since Zhou teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 7, Zhou discloses a heat sealable, coextruded multilayer polyester based film as previously discussed. Zhou discloses a tie layer that comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, maleic anhydride grafted polypropylene, ethylene(meth)acrylic acid copolymer, partially neutralized ethylene(meth)acrylic acid copolymer, or mixtures thereof [0085]. Zhou is silent with regard to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize anhydride modified ethylene alpha olefin copolymers in amount between 40 and 99 wt% and the ethylene vinyl acetate copolymers in an amount of between 1 and 60 wt% motivated by the expectation of forming a tie layer that provides enhanced adhesion properties between the heat sealable layer and the structural layer of Zhou. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In regard to claim 8, Zhou discloses a heat sealable, coextruded multilayer polyester based film as previously discussed. Zhou discloses a tie layer that comprises an ethylene-vinyl acetate copolymer, maleic anhydride grafted polyethylene, maleic anhydride grafted polypropylene, ethylene(meth)acrylic acid copolymer, partially neutralized ethylene(meth)acrylic acid copolymer, or mixtures thereof [0085].
	Zhou is silent with regard to the ethylene alkyl(meth) acrylate copolymers comprising between 5 and 40 wt% methyl acrylate. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize ethylene alkyl(meth) acrylate copolymers comprising between 5 and 40 wt% methyl acrylate motivated by the expectation of forming a tie layer that provides enhanced adhesion properties between the heat sealable layer and the structural layer of Zhou. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0363546, hereinafter “Zhou”) in view of Montcrieff et al. (US 2013/0224411, hereinafter “Montcrieff”).
In regard to claim 16, Zhou discloses a heat sealable, coextruded multilayer polyester based film as previously discussed. Zhou is silent with regard to the heat sealable layer comprising an antifog agent coated on one surface.
Montcrieff discloses packaging films wherein an antifog layer coated on a heat seal layer [abstract]. The heat seal layer is formed from a polyester [abstract].  
Zhou and Montcrieff both disclose packaging films with heat sealable layer of polyester. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the antifog layer of Montcrieff on at least one surface of heat sealable layer of Zhou motivated by the expectation of forming a film that has effective antifogging effect [Montcrieff 0009].

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
The applicant argues that Zhou disclose a heat sealable layer (B) that is actually formed by two adjacent layers. The resulting layers structure of the films of Zhou thus being PTS or PTT-PTS/polyethylene/adhesive (polyurethane)/PET, where the PTS layer and the polyethylene layer, take together, account for the heat sealable layer (B). Thus, Zhou does not disclose a film that has no intervening layers between layers 1) and 2) or layers 2) and 3). 

The examiner would like to note that Zhou teaches that the heat sealable layer ca be formed by solution coating, melt casting, extruding, and the like [0077]. In one embodiment, the laminate of the present invention, the heat sealable layer is a film produced by solution coating [0078]. Thus, the heat sealable layer does not have to be formed with a layer of polyethylene. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782